          Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
 TYRELL AVERHART,
                                                                          21 Civ. 383 (NSR)
                                             Plaintiff,
                  – against –

ANTHONY J. ANNUCCI, Acting Commissioner of the
New York State Department of Corrections and
Community Supervision; Bureau Chief MARK
PARKER; Senior Parole Officer CLARENCE R.
NEELY; Parole Officer LINDSY OSOUNA,

                                            Defendants.
 ---------------------------------------------------------------------x




     DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S
                 MOTION FOR PRELIMINARY INJUNCTION




                                                     LETITIA JAMES
                                                     Attorney General
                                                     State of New York
                                                     Attorney for Defendants
                                                     28 Liberty Street, 18th Floor
                                                     New York, New York 10005
                                                     (212) 416-6696
Jonathan Wilson
Amanda Yoon
Assistant Attorneys General
     Of Counsel
            Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 2 of 18




                                                  TABLE OF CONTENTS 1
                                                                                                                                    Pages

PRELIMINARY STATEMENT .....................................................................................................1

BACKGROUND .............................................................................................................................2

ARGUMENT ...................................................................................................................................6

I.        PLAINTIFF’S PRELIMINARY INJUNCTION MOTION IS MOOT BECAUSE
          THERE IS NO BAN ON PLAINTIFF’S CONTACT WITH HIS DAUGHTER ...............6

II.       PLAINTIFF FAILS TO ESTABLISH THAT HE IS ENTITLED TO
          “EXTRAORDINARY REMEDY” OF PRELIMINARY
          INJUNCTION……………………………………………………………………………..8

III.      PLAINTIFF’S REQUEST FOR INJUNCTIVE RELIEF, SEEKING RELEASE FROM
          IMPRISONMENT, IS UNAVAILABLE UNDER
          §1983……………...……………...………………………………………………………13

CONCLUSION ..............................................................................................................................15




1
 Due to the emergency procedures that the undersigned’s Office has put into place concerning COVID-19, in which
substantially all staff are now working remotely from home, Defendants cannot readily create a Table of Authorities,
and has thus omitted it from this brief. Defendants will endeavor to provide a Table of Authorities if the Court so
directs.

                                                                     i
         Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 3 of 18




                                 PRELIMINARY STATEMENT

       Defendants Anthony Annucci, Mark Parker, Clarence R. Neely, and Lindsy Osouna

(“Defendants”), current and former New York State Department of Corrections and Community

Supervision (“DOCCS”) employees, by their attorney, Letitia James, Attorney General of the State

of New York, submit this memorandum of law in opposition to Plaintiff’s Motion for a Preliminary

Injunction prohibiting Defendants from enforcing the ban on contact between Plaintiff and his

daughter.

       As a preliminary matter, there is no special parole condition that will bar Plaintiff from

having contact with his daughter upon his release from DOCCS custody. Division of Parole has

conducted a parental contact investigation and reviewed Plaintiff’s parole file and determined that

Plaintiff can have supervised contact with his daughter. Accordingly, at this time, this motion is

moot. Further, Plaintiff fails to demonstrate that he is entitled to “extraordinary remedy” of

preliminary injunction; he failed to establish, inter alia, that he will suffer irreparable harm absent

the preliminary injunction and as a non-custodial, biological parent, he does not possess a liberty

interest protected by the Constitution. Finally, the other relief Plaintiff is pursuing here - the

release from the custody - is unrelated to his familial association claim and should be sought as a

writ of habeas corpus.




                                                  1
         Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 4 of 18




                                        BACKGROUND

        In 2004, Plaintiff was convicted of Rape in the First Degree pursuant to N.Y. Penal Law §

130.35 for forcibly engaging in a sexual intercourse with a fourteen-year old girl who was

physically attacked prior to the sexual intercourse. Osouna Dec. at ¶ 5. Plaintiff was sentenced to

12 years in prison, followed by 5 years of post-release supervision. Lockwood Dec., Ex. A, at 1.

As a result of this conviction, Plaintiff was designated a Level 3 Sex Offender and is subject to the

conditions of the Sex Assault Reform Act (“SARA”) and Sex Offender Housing Condition 220

(“SOH220”) which prohibit him from residing within 1000 feet of the real property boundary line

comprising a school and require him to submit proposed residences for review by DOCCS

personnel prior to his release from DOCCS custody. Preston Dec. at ¶ 6; Osouna Dec. at ¶ 18.

        When he was released from DOCCS custody to parole supervision on December 13, 2017,

a special parole condition restricting him from having a contact with a minor under age of 18 was

imposed based on the nature of the crime he was convicted of and based on his sex offender status.

Osouna Dec. at ¶ 6. He was also subject to standard parole conditions based on his history, inter

alia, prohibiting him from using or possessing any controlled substance without proper medical

authorization and requiring him to participate in a substance abuse treatment program as directed

by his parole officer. Id. at ¶ 7.

        Upon his release to parole, Plaintiff was assigned to Queens II Community Supervision

Area Office with Defendant Parole Officer Lindsy Osouna as his parole officer. Id. at ¶ 5. Plaintiff

struggled with drug use once he was released. Id. at ¶ 7. In June of 2018, Plaintiff admitted to

using cocaine, oxycodone, and marijuana and tested positive for marijuana. Id. Even though

Plaintiff violated his parole condition, the Division of Parole decided not to violate his parole

because he was receiving outpatient drug treatment at that time. Id. at ¶ 8. In February of 2019,



                                                 2
         Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 5 of 18




Plaintiff repeatedly failed to report to the Division of Parole as required under his parole

conditions, and on February 19, 2019, he tested positive for cocaine and marijuana. Id. at ¶ 10.

As a result of these parole violations, a warrant was issued, and a parole violation was subsequently

sustained. Id.

       On April 10, 2019, Plaintiff was released back to community supervision. Id. In April and

May of 2019, Parole Officer Osouna sent Plaintiff to various treatment centers for substance abuse

treatment and anger management, but Plaintiff reportedly failed to appear for the appointments

with the treatment centers. Id. at ¶ 11. In May of 2019, Plaintiff also failed to report to Division

of Parole, as required by his parole conditions. Id. A parole warrant was issued on May 9, 2019.

Id. On May 20, 2019, Plaintiff tested positive for alcohol, cocaine, methadone, and Synthetic

Cannabinoids-K2. Id. As a result of these violations of parole conditions, a warrant was issued,

and a parole violation was subsequently sustained. Id.

       On July 26, 2019, Plaintiff was released back to community supervision. Id. On August

22, 2019 - less than a month after he was revoked and restored to community supervision -Plaintiff

tested positive for cocaine. Id. at ¶ 12. During August of 2019, the Division of Parole sent Plaintiff

to an in-patient treatment center, multiple times, but Plaintiff repeatedly failed to show up for

evaluations and appointments. Id. at ¶ 14.

       On August 23, 2019, Plaintiff’s daughter with his girlfriend Jazmine McKenzie, was born.

Id. at ¶ 13. Three days later, on August 26, 2019, Plaintiff was finally admitted to an in-patient

treatment center. Id. at ¶ 14. At the time of the admission, Plaintiff tested positive for oxycodone

and methadone. On August 29, 2019, Plaintiff left the in-patient treatment center after being

discovered smoking Synthetic Cannabinoids-K-2 in the bathroom. Id. On August 29, 2019,

Plaintiff also failed to report to the Division of Parole as required under his parole condition. Id.



                                                  3
         Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 6 of 18




As a result of these parole violations, a warrant was issued. Id. On September 23, 2019, a parole

violation was subsequently sustained with a sentence of 12 months in jail, or alternatively, a 90-

day drug treatment program. Id. at ¶ 15. This was Plaintiff’s third parole revocation in less than

12 months. Id. at ¶¶ 10, 11, 15. Plaintiff opted for the 90 day drug treatment, but was removed

from the drug treatment facility due to his own misconduct. Id. at ¶ 16. Plaintiff served 12 months

in a DOCCS correctional facility, from September 2019 to September 2020. Preston Dec.at ¶ 7.

       After Plaintiff completed his 12 month parole revocation sentence, he was transferred to a

Residential Treatment Facility (“RTF”) at Fishkill Correctional Facility (“Fishkill”) to await

release to an approved residence pursuant to Sex Offender Housing Condition 220 (“SOH220”).

Lockwood Dec. at ¶ 8. Plaintiff currently resides at Fishkill RTF while he awaits release to an

approved residence. Id. On September 2, 2020, prior to his completion of his parole revocation

sentence, Plaintiff reviewed and signed copies of the conditions of release onto parole. Id. at ¶ 9;

Lockwood Dec. Ex. A. Among the documents that Plaintiff reviewed and signed was DOCCS

Form #9601aCS (“Form 9601a”), which is titled, “Pre-Release Notice to Individuals Subject to

Community Supervision Regarding Requests to Have Parental Contact with Biological/Adopted

Minor Child(ren) When a Condition of Supervision Limiting or Prohibiting Contact Is

Contemplated or Has Been Imposed.” Lockwood Dec. at ¶ 10; Lockwood Dec. Ex. A at 14. Form

9601a provides notice to parolees who may have conditions limiting or preventing them from

having contact with minors on how to request contact with their own minor children. Lockwood

Dec. at ¶ 11. Plaintiff or others on Plaintiff’s behalf could have submitted documents to his Parole

Officer that are required pursuant to Form 9601a to request contact with his daughter through the

Fishkill Offender Rehabilitation Coordinator’s Office, but did not do so. Id. at ¶¶ 12, 13. Plaintiff

did not submit documents as noticed on Form 9601a to have contact with his daughter until after



                                                 4
          Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 7 of 18




the commencement of this action, when they were submitted directly to the Division of Parole

Bureau Chief currently assigned to Plaintiff’s parole case, Bureau Chief Preston, through

Defendants’ counsel. Lockwood Dec. at ¶ 14; Preston Dec. at ¶ 11.

        Bureau Chief Preston reviewed Plaintiff’s parole conditions, parole file, Plaintiff’s request

for contact with his daughter and Plaintiff’s proposal to live at his daughter’s current residence.

Preston Dec. at ¶¶ 10, 11, 12. In investigating Plaintiff’s requests, Bureau Chief Preston and Parole

Officer Osouna were informed that the foster care agency that supervises Plaintiff’s daughter’s

care would not permit her to remain in the same home in which Plaintiff resides. Preston Dec. at

¶ 12; Osouna Dec. at ¶ 21. They were also informed that the Administration for Children’s

Services (“ACS”), the agency that oversees foster care, opposed unsupervised contact between

Plaintiff and his daughter, but would permit supervised contact between them. Preston Dec. at ¶

12; Osouna Dec. at ¶ 20. Therefore, Plaintiff was granted supervised contact with his daughter,

but was not permitted to reside at his daughter’s current residence. Preston Dec. at ¶¶ 13, 14;

Osouna Dec. at ¶ 20. Additionally, Plaintiff would be permitted to live in the residence he

requested if his daughter no longer resided there, or if the conditions of foster care changed, as the

residence is otherwise SARA-compliant. Preston Dec. at ¶ 14; Osouna Dec. at ¶ 20. Plaintiff may

also reside in another residence other than his daughter’s current home and have supervised contact

with her, but at this time no other SARA-compliant housing is available to him. See Osouna Dec.

at ¶ 18; Dorsey Dec. at ¶¶ 4, 5.

        Plaintiff’s Counsel filed the instant motion for preliminary injunction to enjoin Defendants

from enforcing a special parole condition barring him from having contact with his daughter. Pl.

Memo of Law. pp. 1, 7, 17. Plaintiff also seeks release from custody to his daughter’s residence.

Id. at 1-2.



                                                  5
          Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 8 of 18




                                           ARGUMENT

I.       PLAINTIFF’S PRELIMINARY INJUNCTION MOTION IS MOOT BECAUSE
         THERE IS NO BAN ON PLAINTIFF’S CONTACT WITH HIS DAUGHTER

         In order for the Court to grant Plaintiff’s motion for a preliminary injunction, the request

must not be moot. Prins v. Coughlin, 76 F.3d 504, 506 (2d Cir. 1996). Throughout the motion,

Plaintiff repeatedly alleges that there is a “ban” on Plaintiff’s contact with his daughter and

specifically seeks an injunction to prohibit the enforcement of the special parole condition that

“bars” Plaintiff’s contact his daughter. See Pl. Memo of Law, at 1,2,5,7,9,13,15; Pl.’s Proposed

Order.

         Plaintiff’s motion is moot because there is no special parole condition barring Plaintiff’s

contact with his daughter at this time. DOCCS is allowing Plaintiff to have supervised visitation

with his daughter upon his release to parole supervision. See Preston Dec. at ¶ 14; Osouna Dec. at

¶ 20.

         On February 4, 2021, Plaintiff submitted the necessary documents and application for

visitation with his daughter pursuant to DOCCS Directive 9601, and DOCCS commenced its

investigation shortly thereafter. See Preston Dec. at ¶ 11; Osouna Dec. at ¶ 20. DOCCS reviewed

the documents provided by Plaintiff, and confirmed the accuracy of the information provided. See

DOCCS Directive 9601, IV (“The investigation will seek to confirm the accuracy of information

provided by the releasee). Parole Officer Osouna also spoke to Plaintiff’s mother and personnel

at the foster care agency overseeing Plaintiff’s daughter’s case. (See DOCCS Directive 9601, V:

“In determining whether the releasee’s child(ren) requires protection from harm or danger

presented by PC, the parole officer will seek to: contact the other parent or caretaker …contact…

child protective agency officials…”) A case conference between Bureau Chief Preston and Parole

Officer Osouna was also held to review Plaintiff’s application.

                                                  6
         Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 9 of 18




       After reviewing the information provided for parental contact and conducting an

investigation, DOCCS has determined not to impose and enforce a special parole condition that

would bar Plaintiff from contacting his daughter. See Preston Dec. at ¶ 14; Osouna Dec. at ¶ 20.

However, the foster care agency and Administration for Children’s Services (“ACS”), which are

responsible for Plaintiff’s daughter’s foster care oppose unsupervised visitation and will not permit

Plaintiff to reside with his daughter pursuant to New York State law. See N.Y. Fam Ct Act §1052

(prohibiting placement of child in foster and living with a parent); see also Preston Dec. at ¶¶ 12,

13; Osouna Dec. at ¶¶ 20, 21. In light of these circumstances, DOCCS has determined that

Plaintiff’s visitation with the child would be supervised, and Plaintiff cannot be released to his

mother’s home, where his daughter is currently residing at this time. Id.

       Plaintiff discusses “less restrictive alternatives” to the alleged ban on Plaintiff’s contact

with his daughter. Pl. Memo of Law at 7-8. Defendants have determined that Plaintiff will be

permitted to have supervised visitation with his child. This determination renders Plaintiff’s

motion for a preliminary injunction moot. Injunctions are forward looking, and the condition that

bars Plaintiff’s contact with his child does not exist.

        Courts have routinely denied motions for preliminary injunctions after finding that the

defendant’s voluntary cessation of a challenged practice would render the plaintiff’s request for

injunctive relief moot. See American Freedom Defense Inititiave v. Metropolitan Transp.

Authority, 109 F.Supp. 3d 626, 635 (2d Cir. 2015); Flynn v. Lee, No. 11 Civ. 5311, 2011 WL

5865851, at *3 (S.D.N.Y. Nov. 15, 2011). “The voluntary cessation of allegedly illegal conduct

usually will render a case moot if the defendant[s] can demonstrate that (1) there is no reasonable

expectation that the alleged violation will recur and (2) interim relief or events have completely

and irrevocably eradicated the effects of the alleged violation.” Granite State Outdoor Adver., Inc.



                                                   7
          Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 10 of 18




v. Town of Orange, Conn, 303 F.3d 450, 451 (2d Cir. 2002). “While a defendant’s voluntary

cessation of a challenged practice does not deprive a federal court of its power to determine the

legality of the practice, it is nonetheless an important factor bearing on the question whether a

court should exercise its power’ to entertain a request for injunctive relief or declare it moot.”

Holland v. Goord, 758 F.3d 215, 223 (2d Cir. 2014).

          Here, there is no reasonable expectation that the alleged violation will recur. Bureau Chief

Preston and Parole Officer Osouna have confirmed that DOCCS is not imposing or enforcing a

special parole condition barring him from having a contact with his child. See Preston Dec. at ¶

14; Osouna Dec. at ¶ 20. Since this motion was filed, they received a written application from

Plaintiff requesting parental contact and reviewed the application and conducted the necessary

investigation. See Preston Dec. at ¶¶ 11,12; Osouna Dec. at ¶ 20. They have also confirmed that

Plaintiff can have supervised visitation with his daughter once he is released. Id.

          Moreover, the lack of a special parole condition barring Plaintiff’s contact with his

daughter has completely and irrevocably eradicated the effects of the alleged violation. Plaintiff

will not be separated from his daughter- the irreparable harm that Plaintiff refers to- once he is

released because there is no “ban on contact.” Preston Dec. at ¶ 14; Osouna Dec. at ¶ 20. Plaintiff

will be allowed to have supervised visitation with his daughter upon his release from DOCCS’

custody. Id. Accordingly, Plaintiff’s motion for a preliminary injunction is moot and should be

denied.

   II.       PLAINTIFF FAILED TO ESTABLISH THAT HE IS ENTITED TO
             “EXTRAORDINARY REMEDY” OF PRELIMINARY INJUNCTION

          Assuming, arguendo, that Plaintiff could otherwise demonstrate that his request for a

preliminary injunction was not moot, the motion should nonetheless be denied because he failed

to establish each of the four prerequisites for the granting of a preliminary injunction.

                                                   8
         Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 11 of 18




        The “extraordinary remedy” of a preliminary injunction is “never awarded as of right,”

Monserrate v. N.Y. State Senate, 599 F.3d 148, 154 (2d Cir. 2010) (quoting Winter v. Natural Res.

Def. Council, Inc., 555 U.S. 7, 24 (2008)), and “should not be granted unless the movant, by a

clear showing, carries the burden of persuasion.” Grand River Enter. Six Nations, Ltd. v. Pryor,

481 F.3d 60, 66 (2d Cir. 2007) (internal citation and quotation omitted).

        A plaintiff seeking a preliminary injunction must establish that (1) he is likely to succeed

on the merits of the underlying claim, (2) he will suffer irreparable harm absent injunctive relief,

and (3) the public interest weighs in favor of granting the injunction.” Pope v. Cty of Albany, 687

F.3d 567, 570 (2d Cir. 2012). The Supreme Court has also required the plaintiff to show another

factor, (4) that the balance of equities tips in his favor. Id. at 570, n. 3.

        A. Plaintiff Failed To Demonstrate That He Will Suffer Irreparable Harm

        To satisfy the irreparable harm requirement, [p]laintiff must demonstrate that absent a

preliminary injunction they will suffer an injury that is neither remote nor speculative, but actual

and imminent.” Freedom Holdings, Inc. v. Spitzer, 408 F.3d 112, 114 (2d Cir. 2005) (internal

quotation omitted). Here, Plaintiff has not demonstrated a likelihood of irreparable harm, much

less the likelihood of “extreme or very serious damage,” Tom Doherty Assoc. Inc. v. Saban

Entertainment, Inc, 60 F.3d 27, 34 (2d Cir. 1995), absent the granting of a preliminary injunction.

        Plaintiff argues that the “ban” deprives Plaintiff of his fundamental rights to maintain close

parental bonds with and raise his child and live with his family. Pl. Memo of Law, at 8. He cites

to various scholarly articles to emphasize that the separation between Plaintiff and his daughter

will cause irreparable harm. Id. at 9-10. The separation between a child and parent can constitute

irreparable harm. However, this separation is not due to any actions by Defendants. Just three

days after his daughter was born, Plaintiff tested positive for a controlled substance and failed to



                                                    9
        Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 12 of 18




report to parole as required and just six days after his daughter was born, a parole warrant was

issued and he was taken into custody. Osouna Dec. at ¶¶ 13, 14. Hence, any irreparable harm - the

separation between him and his daughter and his family – in the past resulted solely from Plaintiff’s

own actions. And as he is now allowed to have supervised visitation with his daughter once he is

released, there will be no separation between him and his daughter unless he violates his parole

condition or gets arrested and is taken back into custody.

       Accordingly, Plaintiff will not suffer actual and imminent harm absent a preliminary

injunction. Plaintiff alleges that “he, his daughter, and his family continue to suffer irreparable

harm as a result of the ban on contact.” Pl. Memo of Law at 7. However, there is no special parole

condition in place at this time banning Plaintiff from having contact with his daughter. Once he

proposes a SARA-compliant residence and that address is approved by DOCCS, he will be

released from Fishkill RTF and will be allowed to visit his daughter and his family. DOCCS has

already reviewed several residences proposed by Plaintiff, and is willing to review any other

SARA-compliant residences proposed by Plaintiff. Osouna Dec. at ¶¶ 18, 22.

       B. Plaintiff Failed to Show a “Clear” or “Substantial” Likelihood of Success

         Plaintiff has not met his burden to show a clear or substantial likelihood of success on

the merits based on his sole claim that his right to familial association has been violated. The

parent’s interest in maintaining a relationship with his or her child is protected by the Due Process

Claus of the Fourteenth Amendment. Wilkins v. Russell, 182 F.3d 89, 103-04 (2d Cir. 1999).

However, the constitutional privileges attached to the parent-child relationship are not absolute.

Indeed, due process protection extends to a non-custodial, biological parent only where the parent

has demonstrated “a full commitment to the responsibilities of parenthood by coming forward to

participate in the rearing of the child. Lehr v. Robertson, 463 U.S. 248, 261 (1983). “[T]he mere



                                                 10
        Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 13 of 18




existence of a biological link does not merit equivalent constitutional protection.” Id; see also U.S.

v. Myers, 426 F.3d 117, 125 (2d Cir. 2005).

       Here, Plaintiff, as a non-custodial, biological parent, did not possess a liberty interest

protected by the Constitution. Even though ACS has agreed to permit Plaintiff to have supervised

visitation, Plaintiff has not demonstrated that he has even petitioned to have his parental rights

restored. See U.S. v. Myers, 426 F.3d 117, 129 (2d Cir. 2005) (noting in remanding criminal

defendant’s challenge to parole condition restricting contact with his child for further findings, that

“New York State law, in situations where a child is in foster care, prohibits visitation between out-

of-wedlock children and a parent whose parental rights have not been adjudicated.”) (citing N.Y.

Fam Ct Act §1084).

       Around the time Plaintiff’s daughter was born, he was using controlled substance and had

been kicked out of his mother’s home. Osouna Dec. at ¶¶ 9,12,14. He failed to appear for

appointments at the treatment center and failed to report to the parole as required. Osouna Dec. at

¶¶12, 14. Plaintiff’s daughter was thereafter placed in foster care. Thus, Plaintiff failed to

demonstrate that he is committed to participating in the rearing of the child, and does not possess

a liberty interest protected by the Constitution.

        Additionally, with regard to requesting visitation with his daughter, in accordance with his

conditions of parole, Plaintiff was notified by DOCCS on the procedure for requesting such

contact, pursuant to Section II of DOCCS’ Parental Control Protocol Directive 9601, on September

2, 2020, prior to the sentence for his parole revocation expiring. See Lockwood Dec. at ¶¶ 9-11;

Lockwood Dec. Ex. A at 14. However, Plaintiff failed to make such request, pursuant to the

requirements of DOCCS Directive 9601, until after filing this action. See Preston Dec. at ¶ 11;

Osouna Dec. at ¶20. Thus, contrary to Plaintiff’s assertion, Plaintiff was properly notified of how



                                                    11
        Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 14 of 18




to request visitation with his daughter, and it is he, not Defendants or DOCCS, who failed to

comply with Directive 9601. Hence, there is no merit to Plaintiff’s claim that his due process

rights to associate with his daughter were violated.

       C. The Public Interest Will Not Be Served By The Preliminary Injunction

       “In exercising their sound discretion, courts of equity should pay particular regard for the

public consequences in employing the extraordinary remedy of injunction.” Winter, 555 U.S. at

24 (quotation omitted). Plaintiffs have not met their burden of showing that the equities or the

public interest favor the injunctive relief sought. Id. at 31 n. 5. 2 To the contrary, granting the

injunction would go directly against the public interest.

       At the time of the allegations, valid reasons existed for maintaining the contact restrictions

that serve to protect public safety. See Osouna Dec. at ¶ 17. In 2019, when Defendants imposed

the condition barring him from seeing his daughter, he had already violated parole three times in

that year, had tested positive multiples times for cocaine, oxycodone, and K-2, and was suspected

of physically abusing the mother of Plaintiff’s daughter. See Osouna Dec. at ¶¶ 10-17. The fact

that Plaintiff was using K-2, which can cause paranoia, hallucinations, and psychosis at this time

period was also a concern for the safety of Plaintiff’s daughter. See Osouna Dec. at ¶ 17; see also

https://www.webmd.com/mental-health/addiction/news/20180910/k2-spice-what-to-know-about-

these-dangerous-drugs.

       Plaintiff is now allowed to have supervised visitation with his daughter. See Supra Point I.

Granting relief beyond what has already been provided by allowing Plaintiff to reside with his



2
  See Salinger v. Colting, 607 F.3d 68, 80 (2d Cir. 2010) (“the court must ensure that the ‘public
interest would not be disserved’ by the issuance of a preliminary injunction.”) (quotation omitted);
see also Stagg P.C. v. U.S. Dep’t of State, 158 F.Supp.3d 203, 210 (S.D.N.Y. 2016) (“the balance
of equities and the public interest both require the denial of this preliminary injunction”).

                                                 12
          Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 15 of 18




daughter and to have full, unrestricted visitation, could have serious adverse impacts on the safety

of Plaintiff’s child. See Osouna Dec. at ¶ 17. Moreover, such relief would be granted against the

objection of the foster care agency’s recommendation, in violation of the applicable New York

Family Court Act, which bars non-custodial, biological parent from residing with the foster child

in the foster home. See N.Y. Fam Ct Act §1052 (prohibiting placement of child in foster and living

with a parent); see also, Myers, 426 F.3d at 129 (2d Cir. 2005). Hence, granting Plaintiff’s request

for a preliminary injunction would go directly against the public interest.

          Moreover, granting Plaintiff’s request to be released from the custody at this time without

any approved residence in place because his 12-month sentence for the parole revocation expired

in September of 2020 would go against equity. Plaintiff has yet to propose a SARA compliant

residence that can be approved, and there are other similarly-situated SARA-restricted parolees

who are awaiting shelter housing who have been waiting longer than him. See Dorsey Dec. at ¶ 5.

It would unfair and against equity for Plaintiff to receive shelter housing before them just because

he filed this motion. Accordingly, the balance of equities tips heavily in favor of Defendants.

   III.      PLAINTIFF’S REQUEST FOR INJUNCTIVE RELIEF, SEEKING RELEASE
             FROM IMPRISONMENT, IS UNAVAILABLE UNDER § 1983

          A. Plaintiff Must Seek a Writ of Habeas Corpus to be Released from Custody
          Plaintiff brought this cause of action pursuant 42 U.S.C. § 1983. See Compl. at ¶ 58.

Plaintiff’s motion for preliminary injunction seeks relief that would cause his release from

incarceration to his family’s home. See Pl’s Mem. of Law at 1-2, 7-8 (arguing Defendants’ actions

“have prevented his release from prison and into his family’s home” and arguing to end Plaintiff’s

“unjustified incarceration.”); see also Pl’s Proposed Order (“Defendants … are hereby

RESTRAINED AND ENJOINED from creating or enforcing any conditions of supervision that

prohibit all contact between Plaintiff and his daughter, J.C., and prevents him from living in his


                                                  13
        Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 16 of 18




family’s home.”) (emphasis added).

       Where an incarcerated person seeks to “invalidate the duration of their confinement—

either directly through an injunction compelling speedier release or indirectly through a judicial

determination that necessarily implies the unlawfulness of the State’s custody” a petition for

habeas corpus is the only appropriate remedy. Wilkinson v. Dotson, 544 U.S. 74, 81 (2005)

(emphasis in original)); see also Jenkins v. Haubert, 179 F.3d 19, 23 (2d Cir. 1999) (“[W]here the

fact or duration of a prisoner’s confinement is at issue, § 1983 is unavailable, and only § 2254(b)

with its exhaustion requirement may be employed.”).

       Plaintiff’s motion, while ostensibly seeking to prevent Defendants from prohibiting contact

with his daughter, if granted, would also have the effect of releasing him from prison to his family’s

home. Such relief is clearly prohibited under § 1983. Instead, as is well established, Plaintiff must

seek a writ of habeas corpus in order to demand an early release from custody. See Velazquez v.

Gerbing, et al, No. 18-CV-8800-KMK, 2020 WL 777907, *8-9 (S.D.N.Y. Feb. 18, 2020)

(dismissing SARA-restricted plaintiff’s complaint pursuant to Heck v. Humphrey, 512 U.S. 477

(1994), among other grounds); see also D’Angelo v. Annucci, No. 16-CV-6459 (KMK), 2017 WL

6514692, at *6 (S.D.N.Y. Dec. 19, 2017).

       B. Plaintiff’s Housing Requests were Properly Denied

       In the event the Court was to entertain argument by Plaintiff that Defendants are improperly

denying his release from custody, Defendants have demonstrated that all of Plaintiff’s proposed

residences were investigated and denied on proper grounds.

       Plaintiff’s primary choice of residence, and the residence to which he is requesting release

in his motion for preliminary injunction, was denied due to the objection of the foster care agency

which monitors the care of Plaintiff’s child. See Preston Dec. at ¶ 12; Osouna Dec. at ¶ 21.



                                                 14
        Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 17 of 18




Plaintiff’s habitation with his daughter while she remains in foster care would also contravene

New York State law. See N.Y. Fam Ct Act §1052; see also Myers, 426 F.3d at 129. As a New

York State agency, DOCCS cannot contravene State law or interfere with the foster care agency’s

conditions set for Plaintiff’s daughter. Therefore, given that Plaintiff’s daughter is in foster care

and currently resides in his preferred residence, DOCCS cannot release him to that address unless

and until Plaintiff’s daughter no longer resides at the address, or the contact prohibitions set by

foster care are no longer in place. See Preston Dec. at ¶ 14.

       Additionally, other residences proposed by Plaintiff were also properly rejected by

Defendants because they were not SARA-compliant due to their proximity to a school or they were

otherwise uninhabitable. See Osouna Dec. at ¶ 18. Furthermore, Plaintiff cannot be released to

shelter housing at this time because there are other similarly-situated SARA-restricted parolees

that are awaiting shelter housing that have been waiting longer than him. See Dorsey Dec. at ¶ 5.

To release Plaintiff to shelter housing before other SARA-restricted parolees based on no other

reason than the filing of this motion would be unfair to those who have awaited hosing longer than

he.

       Accordingly, Plaintiff’s motion seeking immediate release to the residence of his daughter

should be denied.

                                             CONCLUSION

       As Plaintiff’s motion is moot, he cannot meet the stringent requirements for the

extraordinary remedy of a preliminary injunction, and he is not entitled to immediate release,

Defendants respectfully requests that the Court deny Plaintiff’s Motion for Preliminary Injunction.




                                                 15
      Case 7:21-cv-00383-NSR Document 37 Filed 03/02/21 Page 18 of 18




Dated: New York, New York
       February 26, 2021
                                         Respectfully submitted,

                                         LETITIA JAMES
                                         Attorney General of the
                                         State of New York
                                         Attorney for Defendants

                                         By: /s/ Amanda Yoon
                                         Amanda Yoon
                                         Assistant Attorney General
                                         28 Liberty Street
                                         New York, NY 10005
                                         Tel: (212) 416-8606
                                         Email: amanda.yoon@ag.ny.gov

                                         By: /s/ Jonathan Wilson
                                         Jonathan Wilson
                                         Assistant Attorney General
                                         28 Liberty Street
                                         New York, NY 10005
                                         Tel: (212) 416-6696
                                         Email: jonathan.wilson@ag.ny.gov




                                    16
